STATE OF VERMONT

                              ENVIRONMENTAL COURT

                                                      }
In re Rinker’s, Inc., d/b/a                           }
 Rinker’s Communications, and                         } Docket No. 302-12-08 Vtec
 Beverly and Wendell Shephard                         }
 (Appeal of Shaw, et al.)                             }
                                                      }

            Decision and Order on Appellee-Applicants’ Motion to Dismiss

      Appellants Karen Shaw, Forrest Foster, Joe McCarthy, Jo-Anne McCarthy,

Katherine Mitchell, and David Mitchell appealed from a decision of the District 7

Environmental Commission issuing Act 250 Land Use Permit No. 7C1219-2 to

Appellee-Applicants Rinker’s, Inc., d/b/a Rinker’s Communications (Rinker’s) (and to

the landowners Beverly and Wendell Shephard, who have not entered an appearance in

this appeal). Heather Bryant had been granted “friend of the commission” status by the

district commission and retains that status as amicus curiae in the present appeal. Rural

Newco, LLC, d/b/a AT&T Mobility (AT&T) also was given leave to participate in this

appeal as amicus curiae.      Rinker’s and AT&T may be referred to in this decision

together as Appellee-Applicants or Applicants.

      Appellants and Ms. Bryant are represented by Jared M. Margolis, Esq.; Appellee-

Applicant Rinker’s is represented by L. Brooke Dingledine, Esq.; AT&T is represented

by William J. Dodge, Esq. and Charlotte B. Ancel, Esq. The Land Use Panel of the

Natural Resources Board has not entered an appearance in this matter, but has

informational status through Melanie M. Kehne, Esq.; the Vermont Agency of Natural

Resources has not entered an appearance in this matter, but has informational status

through Judith Dillon, Esq.

      The Court denied Appellee-Applicants’ motion for partial summary judgment

                                           1
on the issue of whether Appellant’s current appeal was barred under the doctrine of

issue preclusion. In re Rinker’s, Inc., No. 302-12-08 Vtec (Vt. Envtl. Ct. Aug. 19, 2009)

(Wright, J.).

       Based on that decision, Appellee-Applicants have moved to dismiss the appeal

on the ground that Appellants lack party status as appellants on the aesthetics prong of

Act 250 Criterion 8.   In its August 19, 2009 decision, the Court distinguished among the

enumerated elements under Criterion 8,1 stating that, to avoid surplusage, “[each must]

carry a meaning that is separate and distinct from the other.” Id. at 4.



       In Act 250 cases, parties have party status on appeal “with respect to the same

[Act 250] criteria concerning which the district commission granted them party status,”

unless that party status determination is timely appealed.2         Finard-Zamias Assocs.,

Permit #1R0661-EB, Memorandum of Decision, at 12 (Vt. Envtl. Bd. Mar. 28, 1990); see

also The Stratton Corp., Permit #2W0519-9R3-EB, Findings of Fact, Concl. Of Law, &

Order, at 4 (Vt. Envtl. Bd. Jan. 15, 1998) (“It is axiomatic that in order to appeal a

criterion, a nonstatutory party must have had party status on that criterion before the

district commission considering the application in question.”).

       Unless a party has specifically been denied party status under one of the

subcriteria of an Act 250 criterion, the general rule applied by the District Commissions

1     Criterion 8 of Act 250 requires that proposed projects “[w]ill not have an undue
adverse effect on the scenic or natural beauty of the area, aesthetics, historic sites or rare
and irreplaceable natural areas.” 10 V.S.A. § 6086(a)(8). Reading the plain language of
Criterion 8, a project could be subject to Criterion 8 analysis as to whether it will have
an undue adverse effect 1) on the scenic . . . beauty of the area; or 2) on the . . . natural
beauty of an area; or 3) on aesthetics; or 4) on historic sites; or 5) on rare and
irreplaceable natural areas. In addition Criterion 8(A) separately addresses whether a
project will have an undue adverse effect regarding “necessary wildlife habitat.”
2  Indeed, 10 V.S.A. § 8504(d)(2)(B) and V.R.E.C.P. 5(d)(1) provide for the necessary
appeals of such party status determinations while the matter is pending before the
District Commission.
                                              2
and the former Environmental Board3 is that parties who have been granted party

status under one subcriterion have party status under the entire criterion for standing

purposes. See John J. Flynn & Keystone Development Corp., Permit #4C0790-2-EB,

Memorandum of Decision, at 5 (Vt. Envtl. Bd. Oct. 8, 2003) (stating that it is

“supportable as a general proposition” that a grant of party status gives rise to party

status under the “entire criterion, not just part . . .”); see also In re Tafts Corners Assocs.,

160 Vt. 583, 590–91 (1993) (“Once an Act 250 criterion is noticed for appeal . . . issues

generally within the scope of that criterion are properly before the Board.”).

        Only if a district commission grants party status under one portion of the

criterion but explicitly denies party status under a separate portion of the criterion, is

that party not entitled to party status on the entire criterion on appeal. John J. Flynn at 5

(stating that when the commission “clearly separates” the granted portion from the

denied portion of the criterion, party status is not granted for the criterion in its

entirety). For example, in John J. Flynn, the District Commission had granted party

status to an adjoining property owner under Criterion 8 as to aesthetics, but had

explicitly denied party status under Criterion 8 as to rare and irreplaceable natural

areas, as well as under Criterion 8(A) as to necessary wildlife habitat.                   The

Environmental Board upheld the denials under the contested subcriteria, finding that

the appellant was not “entitled to maintain general Criterion 8 party status” on appeal.

Id. at 5.

        By contrast, in the present case, the District Commission granted party status to

the Appellants under Criterion 8 as to “(Scenic Beauty, Historic Sites, and Natural

Areas),” as well as with respect to Criterion 10 (Local and Regional Plan). Re: Rinker’s,

Inc., Permit #7C1219-2, Findings of Fact, Concl. of Law, & Order (Altered), at 5–6 (Dist.


3 Under 10 V.S.A. § 8504(m), the Court is directed to give “the same weight and
consideration” to prior decisions of the former Environmental Board as it gives it its
own prior decisions.
                                               3
#7 Envtl. Comm’n Nov. 26, 2008). However, the District Commission did not explicitly

deny or even mention party status under Criterion 8 as to aesthetics, although it did

expressly deny party status to two of the Appellants as to Criteria 8A (Wildlife and

Endangered Species) and 9B (Primary Agricultural Soils). Id.            Rather, although the

District Commission had made no mention of the “aesthetics” element of Criterion 8

when granting party status, in fact its analysis of the merits of Criterion 8 discussed all

four subsections of the criterion, including aesthetics.         Re: Rinker’s, Inc., Permit

#7C1219-2, Findings of Fact, Concl. of Law, and Order, at 10 (Altered) (Dist. #7 Envtl.

Comm’n Nov. 26, 2008).

       Because the District Commission did not explicitly deny party status to any of

the Appellants under the aesthetics subcriterion, and, indeed, proceeded to characterize

its own analysis as involving aesthetics when analyzing the effect of the project on

scenic beauty, Appellants have party status to raise aesthetics as their issue on appeal.

Accordingly, the motion to dismiss must be denied.

       In addition, as Appellees themselves have noted regarding the timing of this

motion to dismiss, the Court’s August 19 decision in this case provided a new

articulation of the distinction among the elements or subcriteria of Criterion 8. That

analysis should not be applied retroactively to deprive Appellants of party status on the

only issue they raised in their Statement of Questions. Rather, the parties will have a

full opportunity in their memoranda of law to present their respective interpretations of

the required aesthetics analysis.

       As the Court noted in distinguishing between the “aesthetics” prong of Criterion

8 and the Criterion 8 issue of a project’s effect on the “scenic or natural beauty” of an

area, the category of “aesthetics is a broader and different category than scenic and

natural beauty — depending on its surroundings, a project could have an adverse effect

on aesthetics without having an adverse effect on scenic or natural beauty.” In re

Rinker’s, Inc., No. 302-12-08 Vtec, slip op. at 6 (Vt. Envtl. Ct. Aug. 19, 2009).
                                              4
       In preparing for trial, the parties should note that the aesthetics inquiry focuses

on whether the project will “be in harmony with its surroundings,” In re Quechee Lakes

Corp., Permit Nos. 3W0411-EB & 3W0439-EB, Findings of Fact, Concl. of Law, & Order,

at 18 (Vt. Envtl. Bd. Nov. 4, 1985); that is, “whether it will ‘fit’ the context of the area

where it will be located.”     Re: Susan Dollenmaier and Martha Dollenmaier Spoor,

Permit #3W0125-5-EB, Findings of Fact, Concl. of Law, & Order, at 11 (Vt. Envtl. Bd.

Feb. 7, 2005).

       Before analyzing the effect of a project on its surroundings or context, and

subsequently whether that effect is undue, it is first necessary to determine what that

context is. See Susan Dollenmaier at 11; Quechee Lakes at 20. In Quechee Lakes, the

context or surroundings was the human-influenced river valley landscape of the

Quechee valley. Quechee Lakes at 4–5, 20–21.           Because that project was analyzed

under both the “aesthetics” and the “scenic or natural beauty” prongs of Criterion 8, it

may have had the effect of blurring the distinctions between them, once the so-called

Quechee test began to be applied to other cases.

       However, the “fit” of a project in its context may relate instead to the built

environment or to another aspect of the surrounding area, without relating at all to

“scenic” or “natural” beauty. For example, in Re: Brewster River Land Co., LLC.,

Permit #5L1348-EB, Findings of Facts, Concl. of Law, & Order, at 13–16 (Feb. 22, 2001),

the Environmental Board analyzed a project under both the “aesthetics” and the

“historic sites” subcriteria of Criterion 8. The Board determined that the residential

project would have an adverse effect (although not an undue one) on the aesthetics of

the area and on an historic district, because the size and density of the proposed units

would differ from that of the surrounding structures. Id. at 15.

       Indeed, the aesthetics or the “fit” of a project in its context may relate instead to a

characteristic of the surroundings beyond the scope of the other subcriteria of Criterion

8.   For example, in Re: Talon Hill Gun Club, Inc. and John Swinington, Permit
                                              5
#9A0192-2-EB, Findings of Fact, Concl. of Law, & Order, at 1 (June 7, 1995) the

Environmental Board granted party status to the neighbors under both Criterion 1 (“air-

noise pollution”) and Criterion 8 (“aesthetics-noise”) in a case dealing with the noise

generated by shotgun use at specified “shooting stations” at a gun club. Applying the

Quechee Lakes test in its analysis of the aesthetics criterion, the Board determined that

the project would have an adverse effect (although not an undue one) on the aesthetics

of the surrounding area, which it described as “largely a mix of open agricultural/rural

and residential uses.” Id. at 8. The Board determined that “the level of noise generated

by [the project] will not ‘fit’ into the surroundings in which [the noise is] generated.”

Id.



      Accordingly, based on the foregoing, it is hereby ORDERED and ADJUDGED

that Appellee-Applicants’ Motion to Dismiss is DENIED.

      As resolved at the telephone conference held on September 15, 2009, the trial is

now scheduled for October 27, 2009, to continue on October 28 and 29 as necessary (see

enclosed notice). Requests for findings and memoranda of law are to be filed at the first

day of trial, any supplemental requests for findings and memoranda made necessary by

the trial to be filed on November 2, 2009, and any responsive memoranda to be filed by

November 6, 2009. The parties have agreed to a schedule for prefiled testimony. The

site visit will proceed as scheduled at 3 p.m. on Tuesday, September 22, 2009.


      Done at Berlin, Vermont, this 17th day of September, 2009.




                    _________________________________________________
                          Merideth Wright
                          Environmental Judge


                                            6